Exhibit 10.11.3


PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


PENN VIRGINIA CORPORATION
2019 MANAGEMENT INCENTIVE PLAN


This Performance Restricted Stock Unit Award Agreement (this “Agreement”) is
made as of the __ day of _______, ___ (the “Grant Date”) between Penn Virginia
Corporation (the “Company”), and _____________ (“Participant”), and is made
pursuant to the terms of the Penn Virginia Corporation 2019 Management Incentive
Plan (as the same may be amended, the “Plan”). Any capitalized term used herein
but not defined shall have the meaning set forth in the Plan.
Section 1.    Grant of Restricted Stock Units. The Company hereby grants to
Participant, subject to the terms and conditions set forth in this Agreement and
the Plan, a target Restricted Stock Unit Award consisting of ______ restricted
stock units (“Restricted Stock Units”), provided that, except as otherwise
provided in this Agreement, the final number of Restricted Stock Units earned by
the Participant (if any) shall be determined on the vesting date in accordance
with the performance criteria set forth on Schedule I (the “Schedule”). As used
in this Agreement, “Performance Period” shall refer to the Performance Period
set forth on the Schedule. Subject to the terms and conditions set forth in this
Agreement and the Plan, each Restricted Stock Unit represents the right to
receive one share of Common Stock.
Section 2.    Vesting of the Restricted Stock Units.


(a)Generally. On the last day of the Performance Period, the number of
Restricted Stock Units that are earned (if any) for the Performance Period shall
be based on the extent to which the Company has satisfied the performance
conditions set forth on the Schedule, subject to Participant’s continuous
Service with the Company from the Grant Date through the last day of the
Performance Period.


(b)Change in Control. Upon the occurrence of a Change in Control that involves a
merger, reclassification, reorganization, or other similar transaction in which
the surviving entity, the Company’s successor or the direct or indirect parent
of the surviving entity or the Company’s successor, fails to assume this
Restricted Stock Unit Award or substitute this Restricted Stock Unit Award with
a substantially equivalent award, the Restricted Stock Units granted hereunder
shall become earned and vest assuming that the Performance Period ended on the
date of the Change in Control with performance assessed under the performance
conditions set forth on the Schedule through the date of such Change in Control,
subject to Participant’s continuous Service with the Company from the Grant Date
through the date of the Change of Control. Such earned and vested Restricted
Stock Units shall be settled immediately prior to the consummation of, but
contingent upon the occurrence of, the Change in Control.


Section 3.    Termination of Service.    Upon the occurrence of a termination of
Participant’s Service, the Restricted Stock Units shall be treated as set forth
below.


Active 31813439.7

--------------------------------------------------------------------------------






(a)Death; Disability; Termination by the Company without Cause; Resignation for
Good Reason. Upon the occurrence of a termination of Participant’s Service as a
result of death or Disability, by the Company or an Affiliate without Cause or
by a resignation by the Participant for Good Reason, the continued service
requirements that apply to the Restricted Stock Units granted hereunder shall
cease to apply and a pro-rata number of Restricted Stock Units shall vest on the
date of such termination of Service equal to (1) the number of Restricted Stock
Units that would have otherwise been earned based on performance under the
performance conditions set forth on the Schedule through the date of such
termination of Service multiplied by (2) a fraction, the numerator of which is
that number of days during the period commencing on the first day of the
Performance Period and ending on the last day of employment, and the denominator
of which is the total number of days in the Performance Period. Notwithstanding
the foregoing, upon a termination of Participant’s Service by the Company or an
Affiliate without Cause or by a resignation by the Participant for Good Reason,
in either case that occurs within twelve (12) months following a Change in
Control, the continued service requirements that apply to the Restricted Stock
Units granted hereunder shall cease to apply and a number of Restricted Stock
Units shall vest on the date of such termination of Service equal to 100% of the
number of Restricted Stock Units that would have otherwise been earned based on
performance under the performance conditions set forth on the Schedule through
the date of such termination of Service.


(b)Definitions. For purposes of this Agreement, the terms set forth below shall
have the following respective meanings:


(i)
“Disability” shall mean a disability that entitles the Participant to benefits
under the Company’s long-term disability plan, as may be in effect from time to
time, as determined by the plan administrator of the long-term disability plan.



(ii)
“Good Reason” has the meaning ascribed to such term in any employment agreement
between the Participant and the Company or, if none, means the occurrence of any
of the following events or conditions: (i) a material diminution in the
Participant’s title, authority, duties or responsibilities from those in effect
on the Grant Date, (ii) a material reduction in the Participant’s base salary or
annual cash incentive compensation opportunity from that in effect on the Grant
Date or (iii) the relocation of the Participant to a location more than fifty
(50) miles from the location at which the Participant is based on the Grant
Date; provided, however, that such event or condition remains uncured forty-five
(45) days following Participant’s delivery to the Company of written notice of
the specific grounds for Good Reason, which notice is delivered within
forty-five (45) days following the initial occurrence of the event or condition
giving rise to Good Reason .





Active 31813439.7    2
103543934.10

--------------------------------------------------------------------------------




(c)Other Terminations of Service. Upon the occurrence of a termination of
Participant’s Service for any reason other than as provided in Section 2 or
Section 3(a), all unvested Restricted Stock Units shall be immediately forfeited
and cancelled and Participant shall not be entitled to any compensation or other
amount with respect thereto.


Section 4.    Settlement. Any Restricted Stock Units that become vested and
non-forfeitable pursuant to Section 2 or Section 3 (“Vested RSUs”) shall be
settled as set forth in Section 2(b) (if applicable), or as soon as
administratively practicable following the vesting date, but in no event later
than March 15th of the year following the year in which such vesting date occurs
(if Section 2(b) is not applicable). Vested RSUs will be settled, unless
otherwise determined by the Committee, by the Company through the delivery to
the Participant of a number of shares of Common Stock equal to the number of
Vested RSUs.
No fractional shares of Common Stock shall be issued. Any fractional earned
Restricted Stock Units will be rounded down to the next whole number.
Section 5.    Restrictions on Transfer. Except as permitted under Section 11 of
the Plan, no Restricted Stock Units may be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by Participant, except by will
or by the laws of descent and distribution. In the event that Participant
becomes legally incapacitated, Participant’s rights with respect to the
Restricted Stock Units shall be exercisable by Participant’s legal guardian or
legal representative. The Restricted Stock Units shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Stock Units
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon any Restricted Stock Units, shall be null and void and
without effect.
Section 6.    Investment Representation. Upon any acquisition of the shares of
Common Stock underlying the Restricted Stock Units at a time when there is not
in effect a registration statement under the Securities Act relating to the
shares of Common Stock, Participant hereby represents and warrants, and by
virtue of such acquisition shall be deemed to represent and warrant, to the
Company that such shares of Common Stock shall be acquired for investment and
not with a view to the distribution thereof, and not with any present intention
of distributing the same, and Participant shall provide the Company with such
further representations and warranties as the Company may reasonably require in
order to ensure compliance with applicable federal and state securities, blue
sky and other laws. No shares of Common Stock underlying the Restricted Stock
Units shall be acquired unless and until the Company and/or Participant have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such shares of Common Stock pursuant to
an exemption from registration under the applicable securities laws.
Section 7.    Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan.


Active 31813439.7    3
103543934.10

--------------------------------------------------------------------------------




Section 8.    No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continued Service with the
Company or any Affiliate.
Section 9.    Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock. Notwithstanding the foregoing, the Restricted Stock Unit
Award granted hereunder is hereby granted in tandem with corresponding dividend
equivalents with respect to each share of Common Stock underlying the Restricted
Stock Unit Award granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the settlement or forfeiture of the Restricted Stock Unit to which it
corresponds. Participant shall be entitled to accrue payments equal to dividends
declared, if any, on the Common Stock underlying the Restricted Stock Unit to
which such Dividend Equivalent relates, payable in cash and subject to the
vesting of the Restricted Stock Unit to which it relates, at the time the Common
Stock underlying the Restricted Stock Unit is settled and delivered to
Participant pursuant to Section 4; provided, however, if any dividends or
distributions are paid in shares of Common Stock, the shares of Common Stock
shall be deposited with the Company, shall be deemed to be part of the Dividend
Equivalent, and shall be subject to the same vesting requirements, restrictions
on transferability and forfeitability as the Restricted Stock Units to which
they correspond. Dividend Equivalents shall not entitle Participant to any
payments relating to dividends declared after the earlier to occur of the
settlement or forfeiture of the Restricted Stock Units underlying such Dividend
Equivalents.
Section 10.    Construction. The Restricted Stock Unit Award granted hereunder
is granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations shall
be final, conclusive and binding upon Participant.
Section 11.    Notices. Any notice hereunder by Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.
Section 12.    Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to the choice of law principles thereof.
Section 13.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


Active 31813439.7    4
103543934.10

--------------------------------------------------------------------------------




Section 14.    Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 15.    Section 409A. This Agreement is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of the Plan or this Agreement, payments provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A shall be excluded from Section 409A to the
maximum extent possible. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 13.3 of the Plan. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company or any of its Subsidiaries or Affiliates be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Participant on account of non-compliance with Section 409A or otherwise.
Section 16.    Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter. Except as otherwise expressly set forth herein, the terms and
conditions of the Restricted Stock Units will not be governed or affected by the
terms of Participant’s employment agreement or offer letter, or any severance,
change of control or similar agreement or policy of the Company or any Affiliate
to which Participant may be party or by which he or she may be covered.
Section 17.    Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including without limitation, any clawback or recoupment policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.
Section 18.    Tax Withholding. This Agreement and the Restricted Stock Units
shall be subject to withholding in accordance with Section 13.4 of the Plan,
including the net settlement provision therein, Section 13.4(c).


Section 19.    Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if Participant is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments provided for under this
Agreement, together with any other payments and benefits which Participant has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments provided for under this Agreement shall be either (a) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by Participant from the Company and its Affiliates will


Active 31813439.7    5
103543934.10

--------------------------------------------------------------------------------




be one dollar ($1.00) less than three times Participant’s “base amount”(as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Participant shall be subject to the excise tax
imposed by Section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to Participant (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
determination as to whether any such reduction in the amount of the payments
provided hereunder is necessary shall be made by the Company in good faith. If a
reduced payment is made or provided and through error or otherwise that payment,
when aggregated with other payments and benefits from the Company (or its
Affiliates) used in determining if a parachute payment exists, exceeds one
dollar ($1.00) less than three times Participant’s base amount, then Participant
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Agreement shall require the Company
(or any of its Affiliates) to be responsible for, or have any liability or
obligation with respect to, Participant’s excise tax liabilities under Section
4999 of the Code.


(SIGNATURES ON FOLLOWING PAGE)



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.


PENN VIRGINIA CORPORATION




By:    
Name: John A. Brooks
Title: President and CEO




PARTICIPANT




    
Name:    
Date:    
















    








































Schedule I
Performance Conditions
The number of Restricted Stock Units that vest pursuant to Section 2(a) of the
Agreement and this Schedule I shall be determined by the Company’s relative
Total Shareholder Return (defined below) rank among a group of Peer Companies
(described below) during the 3-year period commencing ____________ and ending
________________ (the “Performance Period”). Such Vested RSUs, if any, will be
settled in accordance with Section 4 of the Agreement.
At the end of the Performance Period, the Peer Companies and the Company shall
be ranked together based on their respective TSRs for the Performance Period
with the highest TSR being number 1 and the lowest TSR being the total number of
Peer Companies. Based on the Company’s relative TSR rank among the Peer
Companies, expressed as a percentile ranking, for the First Performance Period,
the number of Restricted Stock Units that vest will be determined by the
Company’s percentile rank as follows:
Company’s Percentile Ranking
Percentage of Target Units that will become Vested Units
Below 30th  
0%
30th
50%
50th
100%
90th or above 
200%



If the Company is ranked between any of these payout levels, the percentage
multiple of the Restricted Stock Units will be interpolated based on the actual
percentile ranking of the Company (rounded to the nearest whole percentile) in
relation to the payout levels. Notwithstanding the foregoing, in the event the
Company’s TSR for the Performance Period is negative, then the number Restricted
Stock Units that would otherwise vest and become earned pursuant to the
foregoing shall be divided by two. For example, if 200% of the Restricted Stock
Units would have vested because the Company’s TSR for the Performance Period was
in the 95th percentile, but that TSR was negative for the Performance Period,
only 100% of the Restricted Stock Units will vest. Any fractional earned
Restricted Stock Units will be rounded down to the next whole number.
“Total Stockholder Return” or “TSR” for the Company and each of the Peer
Companies for each Performance Period is calculated pursuant to the formula (x +
y)/z, where (x) is the difference between (i) the entity’s average volume
weighted closing common stock price for the last month of the Performance Period
minus (ii) the entity’s average volume weighted closing common stock price for
the first month of the Performance Period, (y) represents all dividends paid by
the entity in respect of the entity’s common stock during the Performance
Period, and (z) is the entity’s average volume weighted closing common stock
price for the first month of the Performance Period.
Calculation of TSRs shall be adjusted to take into account any stock splits,
stock dividends, reorganizations, or similar events that may affect the common
stock prices of the Company or any of the Peer Companies.
The Peer Companies used for purposes of calculating relative TSR shall be the
following companies:
[ ]




In the event that any of the Peer Companies ceases to be publicly traded during
the applicable Performance Period, it shall be removed from the list of Peer
Companies and shall be excluded completely when determining the Company’s
relative TSR for the Performance Period. In the event that any of the Peer
Companies files for bankruptcy pursuant to the U.S. Bankruptcy Code during the
Performance Period, it shall be given a TSR of -100% when determining the
Company’s relative TSR for the Performance Period.




Active 31813439.7    6
103543934.10